NEY        GENERAL
                             EXAS




‘Hon. J. B. :1tor                Opinion No. V-641
 County Attorney
 Uvalde County                   Be& The necessity   for the
 Uvalde) Texas                       County to pay for rem
                                     pairs and upkeep on
                                     automobiles furnish-
                                     ed to the Sheriff un-
                                     der subdivision    (b) of”
                                     Srctlon 1 of H*B* 501,
                                     50th Legislature.
Dear Sir:
            Your request   for    our opinion   is in part as
follows;
            “We will appreciate your opinion
      construing the provision  of subsection
      B, HOUSSBill 501, 50th Legislature     as
      to whether or not the County would be
      required to furnish tires   batteries
      and general repairs in a&tion     to the
      allowance of four cents* (4#f per mile
      for gas, 011, wash, and grease.”
             H, B0 5019 Acts of the 50th LegW,ature,          1947,
(Article    6877-1, V. C, S. 1 reads in part8
      btSec. 1. The County Commissioners        Courtr
      of this State are directed to g;blm
                               of sheriffs      of
         eir respective counties and their       depue
      ties to and from points within this        State,   *
      under one OS the Sour (4) following        set-
      tionst
            ‘l(a)   Such sheriffs and their depu-
      ties &&.l be fur&shed ad a ate mot=
      transoortatfon    fncluafna aF!l”exnen~
      gental to the uwkeew and oweratfon of suq,Q
      r&z-or vehicle s0
Hon. J. B. Ator - Page 2           (v-641)


                “(b)    Motor vehicles   shall   be fur-




                                                                ,_    ,~


       ficr.
              “(c)   Alternatively such County Com-
       missioners Courts may allow sheriffs       and, :,
       their deputies in their respective      ooun-
       tie6 to use and operate car6 on officia2.
       business which cars are personally      owned
       by the36 for which such officers     shall be
       paid not less than six teats (6Q) per mi.16
       nor more than ten cents (Lop) per mi1.e far,;;~,’
       each mile traveled la the performance~of
       official    duties of th*ir offlce.”     (Em&a-”
       sis     added)
             3n words ma Phraws     vobm           17,   page        839        “”
“to   furnish” Is defined as foliausr
            ‘Vhrase ‘to furnish’ means to equip,
      fit out, supply, aeuvef to hand, to pro-
      vide anything needed by another, to pro-
      vide what is necr,ssary. D o 0I’ SchnaZdsF
      &?Pevey Dairy Co, (,Mo, Sup,) 40 S, U, 24
          .
            The Act directs Coruni66ioners’ Courts to
R6U      and   pay for tra~r6, ortation  of sheriff@’ and
the       putios.   subdiwia L     463 #roWLisa that sher=
iff        t&ear deplltd&o “shall bz furnishsta adequate
mot6jr tranaportat      , WXuUing all expense incid6nt-
al to the upkeep         operation of such motor vehicles.*

           st%tTaaua         26’ Court of Uvalde County
eleoted to ogl*rate          W&division   (b) of the Act,
Under ouch    ovision6,    6h6miff8 and their deputies
w&y fm?nl     gas and 0a3, aa6 wash and grsase incident-
al to th* operation 0% 6uoh vehicles”      furnished .to
theta far Craneportatf@zl.    @or this they must be compen-
sated at tihe rate Crt not aroseding four cents ($!) per




                                                                           .’
Hon. J. B. Ator ‘!- Page 3   (v-641)


mile for mileage traveled    In the performance     of the
duties of their office,
           No authority is given to the sheriff          or his
deputies to remove, substitute  or change parts          of such
motor vehicles.
            The only direction    of the statute being that
adequate motor vehicular transportation       be furnished
and paid for, the Commlssionsrs~ Court may withdraw
such vehicles    from the sheriff   and his deputies and
supply other such vehicles,      as such court may deter-
mine.    This clearly  indicates   that it was not the leg-
islative   intent that damaged or worn parts should be
furnished by the sheriff     and his deputies.
          It is plain that if the sheriff and his dep-
uties must pay for tires, batteries and general repairs
without any compensating return, they are not supplfed
with paid transportation.
           We are of the opinion that the Commissioners*
Court of Uvalde County is required to pay for tires,
batteries,  and general upkeep of motor vehicles   furnish-
ed to the sheriff   ana his deputies under the provisions
of Article  6877-l.  Section 1, subdivision  (b) in addi-
tion to the sum a 1lowed for oil and gas and wash and
grease.
                                                                       -~~
                              s!?%%@x
           Where a county has determined to furnish
     transportation     to the sheriff   and his deputies
     under the provisions      of Art o 6877-l  Section 1,
     subdivision    (b), such sheriff    and his deputies
     are not required to pay for repairs and upkeep
     of motor vehicles     furnished to them by the COUII-
     t9*
                                   Yours very   truly,             ’
                              ATTORNEY
                                     GENERAL
                                           OF TEXA8



                                   W. T, Williams
WTW,wb                             Assistant